UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 2, 2011 SL Green Realty Corp. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Maryland 1-13199 13-3956775 (STATE OR OTHER JURISDICTION OF INCORPORATION) (COMMISSION FILE NUMBER) (IRS EMPLOYER ID. NUMBER) SL Green Operating Partnership, L.P. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware 33-167793-02 13-3960398 (STATE OR OTHER JURISDICTION OF INCORPORATION) (COMMISSION FILE NUMBER) (IRS EMPLOYER ID. NUMBER) Reckson Operating Partnership, L.P. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware 1-13762 11-3233647 (STATE OR OTHER JURISDICTION OF INCORPORATION) (COMMISSION FILE NUMBER) (IRS EMPLOYER ID. NUMBER) 420 Lexington Avenue New York, New York (ZIP CODE) (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (212) 594-2700 (REGISTRANTS’ TELEPHONE NUMBER, INCLUDING AREA CODE) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On August 2, 2011, SL Green Realty Corp. (the “Company”) announced that the Company, SL Green Operating Partnership, L.P., the Company’s operating partnership, and Reckson Operating Partnership, L.P., as co-obligors (collectively, the “Co-Obligors”), have priced $250.0 million aggregate principal amount of 5.00% senior notes due 2018 (the “Notes”). The Notes are being offered pursuant to the prospectus supplement, dated August 2, 2011, to the prospectus dated June 17, 2011, which forms part of the Co-Obligors’ shelf registration statement on Form S-3 (File No. 333-163914) filed with the Securities and Exchange Commission (the “SEC”) on December 22, 2009, as amended by Post-Effective Amendment No. 1 thereto, filed with the SEC on June 17, 2011. A copy of the press release announcing the pricing is hereby incorporated by reference and attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d) Exhibits Press Release announcing the pricing of the Notes, dated August 2, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. SL GREEN REALTY CORP. /s/ James Mead James Mead Chief Financial Officer SL GREEN OPERATING PARTNERSHIP, L.P. By: SL GREEN REALTY CORP., its general partner /s/ James Mead James Mead Chief Financial Officer RECKSON OPERATING PARTNERSHIP, L.P. By: WYOMING ACQUISITION GP LLC, its general partner /s/ James Mead James Mead Treasurer Date:August 2, 2011
